Motion for a change of venue denied. Memorandum: On this motion for a change of venue, we conclude that defendant has not met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Onondaga County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate motion may be made at that time. The relief requested is premature (see, People v Thibodeau, 219 AD2d 883; People v Scott, 197 AD2d 936). Present—Green, J. P., Pine, Callahan, Davis and Boehm, JJ.